Citation Nr: 1232153	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  08-26 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for cause of death.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

C. C. Dale, Counsel



INTRODUCTION

The Veteran had active service from July 1969 to July 1971, including service in the Republic of Vietnam from December 1969 to November 1970, for which he was awarded the Combat Infantry Badge.  He died in August 1994, and the appellant is his surviving common-law spouse. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The appellant testified before the undersigned in August 2009 at a hearing before the Board in Washington, D.C.  A transcript of the hearing has been incorporated into the record. 

In February 2010, the Board remanded the matter to the RO for additional development.  In February 2011, the Board granted the appellant's petition to reopen her claim and remanded the underlying service connection for additional development.  

A review of the Virtual VA paperless claims processing system does not show any pertinent records that are not already associated with the claims folder.  


FINDINGS OF FACT

1.  The Certificate of Death indicates the Veteran died in August 1994 at age 45 from effects of prolonged shock and anoxia as a consequence of multiple trauma, hemorrhage, suffocation, which was a consequence of crush injury by burial under fertilizer. 

2.  At the time of his death, the Veteran was not service-connected for any disability. 

3.  A service-connected disability did not cause the Veteran's death, contribute substantially or materially to his death, or aid or lend assistance to the production of death.


CONCLUSION OF LAW

The Veteran's death was not from a disability due to disease or an injury incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the appellant was sent a letter in April 2010 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  It also explained that the Veteran was not service connected for any disability and informed the appellant of the evidence and information required to substantiate a DIC claims for both service connected and non-service connected disabilities.  The Board finds that the April 2010 notice was adequate and any timing error was cured by subsequent readjudication in the October 2010 supplemental statement of the case.  See Mayfield, supra.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of private treatment.  The Board notes that the appellant was requested to submit any additional information she had about the Veteran's medical treatment history in a February 2011 letter.  She has not submitted any additional information in light of this request.

The record also includes a May 2011 medical opinion that is adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiner reviewed the claims folder, answered pertinent questions, and provided a rationale that is consistent with the record.   

The Board also finds that the record is in substantial compliance with the prior remands.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The April 2010 letter is substantially compliant with the notification instructions given by the Board in February 2010.  The February 2011 request by the RO for additional medical records and May 2011 medical opinion are substantially complaint with the February 2011 remand instructions.  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2011) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); See also 77 Fed. Reg. 23128-01 (April 18, 2012).

At the August 2009 hearing, the undersigned identified the issue on appeal.  The appellant provided testimony as to all respiratory treatment and symptoms the Veteran had, and, thereby, demonstrated actual knowledge of the ability to submit additional relevant evidence.  In February 2010 and February 2011, the Board remanded the claim to further assist the appellant in obtaining outstanding medical records and a VA medical opinion.  The duties imposed by Bryant were thereby met.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

In January 2007, the appellant filed an application for entitlement to service connection for the cause of the Veteran's death based on her status as the surviving spouse.  She argues that the Veteran acquired a respiratory disorder as a result of Agent Orange exposure that had yet to be service connected and it contributed to his death.

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5 (2011). 

Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a). 

A service-connected disability will be considered as the principal or primary cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

A service-connected disability is one which was incurred in or aggravated by active service; one which may be presumed to have been incurred or aggravated during such service; or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The Certificate of Death shows that the Veteran died in August 1994 from an immediate cause of effects of prolonged shock and anoxia due to multiple trauma, hemorrhage, and suffocation from a crush injury.  After a thorough review of the record, the Board finds no evidence from which to conclude that the Veteran had a service-connected disability that caused or causally contributed to his death, as explained below.

The Veteran was not service-connected for any disability during his lifetime.  The appellant asserts that the Veteran had a respiratory disorder that was related to Agent Orange exposure.  Due to the respiratory disorder, he could not escape from a fatal crush injury at work.  

The Board's duty is to assess the credibility and competency of all material evidence to determine its probative weight.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

In deciding whether the appellant's reports are credible, the Board considers such factors as possible bias, conflicting statements, internal inconsistency, facial plausibility and consistency with other evidence.  Buchanan v. Nicolson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Board has considered the appellant's sincerely held belief that the Veteran had a respiratory disorder related to Agent Orange that contributed to his death.  The appellant's lay opinion regarding this medical matter, however, is not competent evidence upon which to establish entitlement to the benefit sought on appeal.  In so finding, the Board acknowledges Jandreau, supra., in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the appellant is not competent to address etiology in the present case.  Consequently, her personal opinion as to whether the Veteran had a service-connected respiratory disorder that contributed to his death has no probative value.  Id.

Nonetheless, the appellant is competent to report on anything capable of lay observation, and the Board has carefully considered her lay reports.  Layno, supra.  She has not reported that she was present at the time of the fatal injury, nor has she provided any investigative reports regarding the circumstances of the injury.  See August 2009 hearing transcript.  Her reports of the Veteran's respiratory problems causing him to be unable to escape injury have been vague as to witnesses, nature, and circumstances of the fatal injury, which weighs against the credibility of her reports.  Caluza, supra.  Notably, the Veteran denied having asthma or other respiratory problems approximately a year and half before his death.  See January 1993 Insurance Application.  Additionally, a chest study taken in July 1992 ruled out pulmonary disease.  These reports conflict with her assertion that the Veteran had a respiratory disorder and additionally weigh against the credibility of her reports.  Caluza, supra.  For these reasons, the Board does not consider any of her lay reports to be probative in showing that a respiratory disorder prevented the Veteran from escaping fatal injury.  Id.

The Board notes that the appellant reported that a physician provided a positive nexus opinion between the Veteran's respiratory disorder and exposure to Agent Orange.  In this regard, the Board calls attention to Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (a layperson's account of what a doctor purportedly said is too attenuated and inherently unreliable to constitute medical evidence).  In any event, she has not reported that any medical professional has ever attributed the Veteran's inability to escape from injury to a respiratory disorder.  38 C.F.R. § 3.312.

Notably, a May 2011 VA medical examiner expressed a negative medical opinion on the question of whether the Veteran had any chronic medical condition that could have contributed substantially to the Veteran's death from a crush injury during a building collapse.  His opinion was based upon a review of the record, to include the normal imagining studies, and included a rationale.  It is plausible and consistent with the additional evidence of record.  Consequently, the Board considers the opinion to be probative medical evidence that weighs against the claim.  Dalton, supra.

In summary, the evidence indicating that the Veteran had a service-connected respiratory disorder that prevented him from escaping a fatal injury is limited to the appellant's reports.  See August 2009 hearing transcript.  The Board considers her statements regarding the circumstances of the Veteran's injury to be vague and conflict with additional evidence of record.  Consequently, they have minimal probative value.  Caluza, supra.  She had not otherwise presented competent medical evidence or probative reports of the Veteran's medical history to indicate that he had a service connected respiratory disorder.   

For the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  In so concluding, the Board in no way minimizes the Veteran's honorable service to the United States.  The Board, however, is obligated to decide cases based on the law and the evidence, and not on equity.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


